Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 01/25/2021. Claims 1-5, 8, 11-13, 19, and 21-23 are currently pending, of which claims 11-13, 19, and 21-23 are withdrawn.
Response to Amendment
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection of claims 1-5 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 105062007 A) is withdrawn in view of the above amendment.
The rejection of claims 1-5 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Sethumadhavan et al. (WO 2015/167950 A1) is withdrawn in view of the above amendment.  However, the 103 rejection over Sethumadhavan et al. (WO 2015/167950 A1) as previously set forth in the Office action mailed 11/02/2020 is maintained, and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  See the 103 rejection, below. 
The rejection of claims 1-5 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Ikarashi et al. (US 2016/0130187) is withdrawn in view of the above amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sethumadhavan et al. (WO 2015/167950 A1, hereinafter Sethumadhavan).
As to claim 1, Sethumadhavan teaches a composite material comprising an interconnected network comprising a material that is thermally conductive and electrically insulative comprising boron nitride (boron nitride comprising pores, abstract) and a polymer comprising a polyimide (abstract and para. 0015).  
The porous boron nitride taught by Sethumadhavan directly reads on the claimed an interconnected network comprising a material that is thermally conductive and electrically insulative and comprising a multilayer hexagonal boron nitride.  Boron nitride is thermally conductive and electrically insulative.  Sethumadhavan teaches the boron nitride comprises hexagonal boron nitride by way of indicating the boron nitride provides anisotropic properties (para. 0026).  Alternatively, a person of ordinary skill in the art would at once envisage hexagonal boron nitride from the teachings of Sethumadhavan since Sethumadhavan teaches the boron nitride is present in crystalline and/or polycrystalline form (para. 0026) and there are merely three species encompassed by crystalline boron nitride, e.g., hexagonal, cubic and wurtzite.  Sethumadhavan also teaches the boron nitride is present as nanotubes and nanoplates (para. 0020), which alternatively encompasses hexagonal boron nitride, too.  
These same teachings also read on the “multilayer” structure of the claimed boron nitride since Sethumadhavan teaches the boron nitride is composed of nanofibers, nanotubes, nanoplates and combinations thereof (para. 0020), yet is porous (abstract and para. 0025) and has a cross-section dimension well in-excess of what a person of ordinary skill in the art would regard as the thickness of a single 
Although Sethumadhavan fails to explicitly teach the interconnected network (the porous boron nitride) is present in a range of about 0.3 vol% or less of the composite material, Sethumadhavan teaches the boron nitride is contained in the dielectric polymer layer in an amount of as low as 0.1 wt.% (para. 0024), which appears to correspond to and overlap the instantly claimed range.  In any event, it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed vol% range by optimizing the amount of boron nitride taught by Sethumadhavan since Sethumadhavan teaches the porous boron nitride is contained in the dielectric polymer layer among the range of 0.1-90 wt.% of the total weight of the composite in order to affect the thermal conductivity, dielectric constant and mechanical properties of the composite (para. 0024).  
As to claim 2, Sethumadhavan teaches the interconnected network is infiltrated with the polymer (the polymer is disposed in pores of the boron nitride, abstract).
As to claim 3, Sethumadhavan teaches the interconnected network is embedded within the polymer (the boron nitride is contained in the polymer, para. 0024).
As to claim 4, Sethumadhavan teaches the material comprises boron nitride, as described above.  Sethumadhavan further teaches the boron nitride provides dielectric properties to a composite thereof (para. 0014 and 0024), and the polymer is preferably a dielectric polymer (para. 0015 and 0024).  Accordingly, since boron nitride and polymer taught by Sethumadhavan are each dielectric, the teachings of the reference directly meet the claimed limitation that the dielectric constants of the material (boron nitride) and polymer are at least substantially similar.
As to claim 5, Sethumadhavan teaches the interconnected network comprises a porous network structure (the boron nitride is porous), as described above.  See also para. 0025 of Sethumadhavan describing the porosity and pore sizes of the boron nitride.
As to claim 8, Sethumadhavan teaches the polymer is flexible (the composite consisting of the polymer and boron nitride have elasticity, para. 0014).  Sethumadhavan also teaches polyimide as an exemplary dielectric polymer, as described above, where it is noted Applicant discusses and has defined polyimide as a flexible polymer at paragraph [0030] of the instant application’s original specification.
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.  Regarding the 103 rejection over Sethumadhavan et al. (WO 2015/167950 A1), Applicant argues (pages 7-8 of the present response) Sethumadhavan et al. fails to teach the claimed multilayered hexagonal boron nitride.  This argument is not persuasive because the boron nitride taught by Sethumadhavan et al. corresponds to a multilayer hexagonal boron nitride as claimed.  Sethumadhavan et al. teaches the boron nitride comprises hexagonal boron nitride by way of indicating the boron nitride provides anisotropic properties (para. 0026).  Alternatively, a person of ordinary skill in the art would at once envisage hexagonal boron nitride from the teachings of Sethumadhavan et al. since Sethumadhavan et al. teaches the boron nitride is present in crystalline and/or polycrystalline form (para. 0026) and there are merely three species encompassed by crystalline boron nitride, e.g., hexagonal, cubic and wurtzite.  Sethumadhavan et al. also teaches the boron nitride is present as nanotubes and nanoplates (para. 0020), which alternatively encompasses hexagonal boron nitride, too.  To elaborate on this assertion, nanotube and nanoplate, i.e., nanosheet, forms of boron nitride are hexagonal structures.  A nanoplate, or nanosheet, of boron nitride comprises a hexagonal sheet of boron nitride, analogous to graphite and graphene comprising hexagonal sheets of carbon.  A nanotube of boron nitride comprises a hexagonal sheet of boron nitride rolled into a tube, analogous to a carbon nanotube comprising hexagonal sheets of carbon rolled into a tube.  
Sethumadhavan also teaches the boron nitride comprises a multilayer structure by way of these same teachings since Sethumadhavan teaches the boron nitride is composed of nanofibers, nanotubes, nanoplates and combinations thereof (para. 0020), yet is porous (abstract and para. 0025) and has a cross-section dimension well in-excess of what a person of ordinary skill in the art would regard as the thickness of a single nanoplate/sheet of boron nitride (e.g., cross-sectional dimensions as great as 100 nm, para. 0021; a single boron nitride nanoplate/sheet has an art-recognized thickness of approximately 0.34 nm, similar to that of graphene nanosheets).  A person of ordinary skill in the art would at once envisage the boron nitride nanofibers, nanotubes, and nanoplates of Sethumadhavan would have to be composed of multiple layers of these boron nitride forms in order for the boron nitride to be porous as required by the reference.  Note Sethumadhavan also directly teaches the boron nitride in the nanotube form may be multiwalled, i.e., multilayered, (para. 0020).
Applicant further argues (pages 7-8 of the present response) Sethumadhavan et al. fails to teach or suggest the claimed interconnected network in an amount of 0.3 vol% or less of the composite material because there is no translation of the cited 0.1 to 90 wt% range of boron nitride to vol%, the 0.1 to 90 wt% range of boron nitride in the reference is very wide, and there is no relationship of the thermal conductivity of the composite material and content of boron nitride in the composite necessary to determine the amount of boron nitride for specific properties and optimization of the boron nitride for thermal conductivity.  These arguments are not persuasive because the wt.% units taught by the reference appears to broadly correspond to the claimed vol.% units, and if not, is clearly encompassed by the wt.% units taught by the reference as stated in the 103 rejection.  The material taught by Sethumadhavan et al. and relied upon in the present rejection is mainly composed of boron nitride and polyimide.  Solid boron nitride has an approximate true density of 2.1 g/cm3, and polyimide has an approximate density of 1.4 g/cm3.  Sethumadhavan et al. teaches the boron nitride is porous (abstract and para. 0025), meaning the apparent density of the reference’s boron nitride is actually below the 2.1 g/cm3 solid boron nitride standard, true value and approaches the density of polyimide.  The two densities approaching one another means that wt.% values converge to correspond to vol.% values.   Note Sethumadhavan et al. also teaches the boron nitride has a porosity of preferably 4 to 96 vol% (para. 0025), which encompasses a translation of wt.% to vol%; a porosity of about 66% corresponds to a 1-to-1 equivalence of a wt.% value of boron nitride being equivalent to a vol.% value of boron nitride in a polyimide composition.  In any event, further note that Applicant has similarly disclosed there is nearly a 1-to-1 equivalence of wt.% to vol.% of porous three dimensional boron nitride in polyimide (see, e.g., Table 2 of the present application’s original specification disclosing 3D-BN has a filling fraction of 0.3 vol% corresponding to 0.35 wt.%).  
Applicant’s further arguments of there being no relationship of the thermal conductivity of the composite material and content of boron nitride in the composite necessary to determine the amount of boron nitride for specific properties and optimization of the boron nitride for thermal conductivity are moot because Sethumadhavan et al. directly teaches the boron nitride is provided “in an amount sufficient to provide the composite suitable thermal conductivity, dielectric constant, and mechanical properties” (para. 0024), which is motivation for the skilled artisan to vary the amount of the porous boron nitride of Sethumadhavan et al. in order to obtain an optimum or workable amount of the porous boron nitride.  Also, the breadth of the reference’s range does not negate the fact that it encompasses and overlaps the claimed range as a workable and sufficient amount of boron nitride in view of thermal conductivity. 
Regarding the comment on page 8 of the present response the claimed 0.3 vol% filling factor of the multilayer hexagonal boron nitride-containing interconnected network can improve the thermal conductivity of the polyimide-based composite material by 25-times to 5 W/mK while preserving the electrically insulating nature and flexibility of the polyimide polymer and minimizing the negative impact on the mechanical properties of the polyimide, the discussion and Tables in the present specification are no probative value in the determining patentability of claims since they do not involve a comparison of Applicant’s invention with the closest applied prior art.  Applicant’s discussion of the 25-times improvement of thermal conductivity refer to the present invention’s BN-PI-based material having a thermal conductivity of about 5 W/mK compared to bare PI having a thermal conductivity of about 0.2 W/mK (see, e.g., Fig. 4A of the original specification), which does not take into account Sethumadhavan et al. constituting closer prior art than this comparison because the reference already requires a thermally conductive composite comprising boron nitride and a polymer, e.g., polyimide, and further teaches the composite comprises a thermal conductivity of 1 W/mK and preferably 4 W/mK or more (para. 0024).  See In re De Blawe, 222 USPQ 191 (FED. Cir. 1984), and In re Fenn, 208 USPQ 470 (CCPA 1981).  Even if, arguendo, the comparison was done between the applicant’s invention and the closest prior art, the claims are not deemed patentable over the reference of record since they are not commensurate in scope with the probative value of data in the examples.  The discussion of PI compositions comprising non-modified/non-coupled, i.e., pure, h-BN-based fillers in the original specification merely compares the thermal conductivity of h-BN particles in a very large filling factor of 60 vol.% to the thermal conductivity of the inventive 3D-h-BN particles in a very small filling factor of 0.3 vol.% with no comparison of any other non-modified/non-coupled h-BN filler in between (see Table 2 of the original specification), which fails to constitute criticality of the claimed amount of the boron nitride-based interconnected network.  See In re Clemens, 206 USPQ 289 (CCPA 1980).  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 17, 2021